Citation Nr: 1243312	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  05-00 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for immune deficiency in the blood resulting in intolerance to infection, boils of the face and allergic skin reaction to the sun, due to chemical exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran participated in a conference with a Decision Review Officer (DRO) at the RO in August 2006.  A copy of the DRO Conference Report is in the claims file 

The Board remanded this claim in April 2009 and October 2011 for further development.  That development has been completed and the case now returns for appellate review.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's immune deficiency, intolerance to infection, and skin disorders were not caused or aggravated by his participation in METOXE II during active military service, to include any exposure to CS gas, or otherwise related to a disease, injury, or event during service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for immune deficiency in the blood resulting in intolerance to infection, boils of the face and allergic skin reaction to the sun, due to chemical exposure, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2012) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

II. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a)-the first notice element in Quartuccio-requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Prior to the initial rating decision in this matter, a December 2002 letter informed the Veteran of the elements for establishing entitlement to service connection, as well as VA's and the Veteran's respective responsibilities for obtaining relevant evidence in support of his claim. Further, in accordance with the Board's April 2009 remand directive, a May 2009 letter informed the Veteran of all five elements of service connection, including the degree of disability and the effective date, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, he had an opportunity to respond with additional argument and evidence before his claim was subsequently readjudicated and a supplemental statement of the case (SSOC) issued in June 2011 and August 2012.  See Mayfield, 499 F.3d  at 1323.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The duty to assist under the VCAA includes assisting the claimant in obtaining service treatment records and other pertinent records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records, service personnel records, and VA medical records are in the file.  VA treatment records from the Northport VA Medical Center (VAMC) in the date range of 1994 to the present have been obtained and associated with the file, in accordance with the Board's April 2009 remand directive.  A copy of the report titled "METOXE II: Final Report, Troop Test Mission Effectiveness in a Toxic Environment," 5th Mechanized Infantry Division, Fort Carson, CO, October 1969 (AD 505 384) is also in the file.  Further, private medical records identified by the Veteran have been obtained to the extent possible.  Finally, letters have been sent to the Veteran, most recently in October 2011, requesting him to identify any additional information or evidence relevant to his claim, including additional medical records, as instructed in the Board's April 2009 and October 2011 remand directives.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he assessed as relevant to the claim.  Therefore, the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In accordance with the Board's October 2011 remand directive, a VA hematologic and lymphatic examination was performed in January 2012 - the VA examination report is adequate for the purpose of deciding this claim.  The examiner conducted an examination of the Veteran, reviewed the claims file and medical history, and provided an explanation for the opinion stated which is grounded in his review of available studies of CS gas and its health effects.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The examiner's discussion also adequately responds to the Board's October 2011 remand directive to address the issue of whether the Veteran's protein S deficiency was caused by his exposure to CS gas during service.  The examiner explained that "[t]he likely connection of exposure [to CS gas] and protein S deficiency is based on animal data, [but] not supported by" data pertaining to humans.  The examiner noted that a review of the literature on tear gas did not show a relationship to protein S deficiency or thrombosis, and that an epidemiological study of the chemical agent in tear gas was lacking.  He also suggested that protein S deficiency may be hereditary.  Based on this discussion, it is clear that the examiner concluded that the available medical and scientific data does not currently support a relationship between C5 exposure and the development of protein S deficiency in humans, at least one beyond a remote possibility.  See 38 C.F.R. § 3.102 (providing that in order for the benefit-of-the-doubt rule to apply, there must be some "positive" evidence supporting the claim such that the doubt is "within the range of probability as distinguished from pure speculation or remote possibility").  

Further development or opinion is not warranted, as there is no indication that there is missing information or evidence which might allow for a more definitive opinion on this issue in the Veteran's favor.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (holding, in pertinent part, that while VA has a duty to assist the claimant by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence).  

The VA examiner did not directly address the issue of whether the Veteran has a dermatological disorder caused by exposure to CS gas or what other side effects can result from such exposure, as directed in the Board's October 2011 remand.  However, the examiner noted that exposure to CS gas can cause damage to liver cells based on animal studies.  There is no evidence that the Veteran has damage to the liver, and the examiner did not indicate that such studies supported a relationship to service.  

The Veteran's central contention is that his tendency to develop skin infections and cellulitis following insect bites is a symptom of his protein S deficiency or immune disorder, and the examiner found that current medical and scientific data does not show a relationship between CS gas exposure and protein S deficiency in humans.  Moreover, as will be explained in more detail below, there is no competent evidence of record indicating that the Veteran has experienced any side effects as a result of exposure to CS gas.  Indeed, while the Veteran argues that a boil developed near his nose soon after his participation in METOXE II, the service treatment records show that he had a boil to the left of his nose with associated cellulitis prior to the METOXE II operation, as discussed below.  Thus, the fact that the Veteran also developed a boil by his nose in February 1970 with associated cellulitis after participating in METOXE II does not indicate a causal relationship.  There is also no indication that his participation in METOXE II aggravated this skin problem given the fact that it resolved prior to separation and did not occur again until over twenty years later in 1992, as discussed below. 

Finally, the Veteran does not allege, and there is no evidence of record suggesting that he has any other side effects of exposure to CS gas - i.e., crowd control or "tear gas".  The competent medical evidence of record shows that his hypercoagulation disorder and associated heart condition, including residuals of a myocardial infarction, are a result of his protein S deficiency, which the Board has found is not related to service.



Because the January 2012 VA examination report adequately addresses the central issue on appeal, namely whether the Veteran's protein S deficiency is related to exposure to CS gas during active service, there has been substantial compliance with its October 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran also argued in a March 2009 brief that recurrent bouts of cellulitis are a result of his immunodeficiency, and that as his cellulitis also manifested in service, it follows that the Veteran's immunodeficiency manifested in service in the form of cellulitis, even though it was not diagnosed until many years after his discharge.  The Board finds that a VA opinion is not warranted on this issue.  

As explained below, the credible and probative evidence shows that a period of over twenty years elapsed between the Veteran's diagnosis of cellulitis in the February 1970 service treatment record and the subsequent manifestation of cellulitis in July 1992.  Based on this long period of time between the Veteran's separation from service in April 1970 and the diagnosis of cellulitis in July 1992, without credible evidence of a continuity of skin problems in the interim or a chronic skin disorder during service, there is no indication that the Veteran's occasional bouts of cellulitis following insect bites during the 1990's are related to the cellulitis or boil he had in service.  There is no other indication that the Veteran's immune deficiency disorder, the earliest evidence of which is the Veteran's September 1997 claim for service connection, is related to service.  Therefore, further examination or opinion is not warranted.  See McLendon, 20 Vet. App. at 83 (holding, in pertinent part, that in order to trigger VA's duty to provide a VA examination or opinion under the VCAA, there must be an indication that the claimed disorder is related to a disease, injury, or event during service)  

VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. After the January 2012 VA examination and opinion were issued, two addendum opinions were provided in January 2012 by a different VA medical professional.  These opinions state, respectively, that the Veteran's "lupus" and skin infections were "at least as likely as not the result of exposure to CS gas during [the Veteran's] participation in Operation METOXE II during the service."  The medical professional offered as a rationale that "these toxins could have weakened [the Veteran's] immune system causing him to be more susceptible" to getting lupus and skin infections.  

However, when the medical professional was requested by the AOJ to provide or cite to "objective, empirical facts" to support his opinion, he responded in a July 2012 statement that he "did not have objective evidence that would support" his opinion.  He did not provide further commentary.  As will be explained below, the Board finds that the January 2012 VA addendum opinions are not adequate.  Nevertheless, as the Board finds that the January 2012 VA examination report and opinion are adequate, and as the addendum opinions were not provided by the examiner who authored the January 2012 VA examination report, the Board finds that further examination or opinion is not warranted. 

The Veteran has been given ample opportunity to present evidence and argument in support of his claim. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For the reasons discussed above, the Board finds that there has been substantial compliance with its April 2009 and October 2011 remand directives.  See Stegall 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  


III. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107  (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The preponderance of the evidence must weigh against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See, e.g. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

The Federal Circuit recently observed that there is a statutory requirement that lay evidence must "demonstrate some 'competence.'"  See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)).  The Board may therefore discount its probative value if found not to be competent.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration). 

Lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Court has also found a lay person competent to identify tinnitus and flat feet.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

Lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court found that a lay person was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Federal Circuit has provided some guidance in making this assessment, holding that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007); see also Davidson, 581 F.3d at 1316 (holding that it was error in a cause-of-death claim to state "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and that the claimant's lay testimony on this issue was not competent because she was a lay person).  





Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.

The competency of evidence differs from the weight and credibility assigned to the evidence.  As explained by the Court, "the former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted."  Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

Reading the evidence in a light most favorable to the Veteran, the Board finds that the first element in a service connection claim, namely evidence of a current disability, has been established.  See Shedden, 381 F.3d at 1166-67.  Specifically, an August 2002 private consultation letter by a Dr. M.I. states that the Veteran had a protein S deficiency, Type III, as well as hypercoagulability as a result of the protein S deficiency.  The letter also indicates that protein S deficiency is inherited.  An October 2002 private consultation letter by a Dr. A.S. reflects that the Veteran had a heart attack in July 2002 after a stent was implanted in the right coronary artery due to thrombosis, and indicates that these were complications of his protein S deficiency with a secondary hypercoagulable state.  A November 2002 letter by a Dr. F.P. reflects that the Veteran experienced exaggerated reactions to insect bites, with "intense and extensive cellulitis about those bites," which was due to his immune system not being able to deal effectively with the infections resulting from the bites.  Doctor F.B. stated that the Veteran had been diagnosed with protein S deficiency, systemic lupus erythematous (SLE), and a hypercoagulable state secondary to protein S deficiency, which resulted in his heart attack.  

With regard to the second Shedden element, namely evidence of a relevant in-service event, the evidence establishes that the Veteran was in fact exposed to tear gas or CS gas during active service while participating in METOXE II, and that he developed boils near his nose with associated cellulitis on two occasions.  The Veteran received a letter of commendation to the Veteran stating that during the period from July 15, 1969 to September 1, 1969, Company B, 3d Battalion (Mechanized), 10th Infantry, in which the Veteran served, was assigned to "the mission of Operation METOXE II."  The Veteran was commended for his participation in this operation.  A document titled "Final Report: METOXE II Troop Test, 5th Infantry Division" is also of record.  The report reflects that the METOXE II operation was designed, in pertinent part, to "ascertain the tactical acceptability of chemical defensive doctrine, techniques, and procedures for troops under the threat of a toxic attack and in a contaminated environment."  The "METOXE II Troop Test" was conducted during August 1969, according to the report.  It was noted that "chemical training agents were used extensively," and that "[a]ll troops wore protective overgarments."  

The report also indicates that gas masks were used.  See Appendix 4 to Annex B, Troop Test Contaminants.  Photos submitted by the Veteran, which were purportedly taken during the operation, show service members wearing gas masks.  The report states that CS gas was mixed with various dispersal agents in order to simulate ground and air contamination so that the effectiveness of troops in such an environment could be measured.  To this end, 5 percent of CS gas was mixed with 95 percent talc powder and placed over ground environments; 10 percent CS was mixed with tributyl phosphate and used as a simulated air-sprayed contaminant, and one percent CS was missed with trioctyl phosphate and used as a simulated liquid-sprayed contaminant.  The Veteran does not state, and the report does not show, that any other chemical agent was used.  It is clear from the report that the purpose of the METOXE II operation was not to expose service members to CS gas, but rather to use it as a "motivating factor" for participants to don their protective gear and remain in it while conducting various field exercises in the heat and while attending to daily needs over a period of several days. 

Accordingly, the evidence establishes that the Veteran did participate in METOXE II during active service, in which he wore protective gear including a gas mask while CS gas was dispersed in diluted amounts to simulate chemical warfare conditions.  The Veteran has not stated, and there is no evidence otherwise showing further or more significant exposure to CS gas, or that the Veteran was exposed to any other chemical, nerve, blister or other agent. 

Significantly, the service treatment records show that in March 1969, prior to the period when the METOXE II operation was conducted in August 1969, the Veteran had a "furuncle" or boil to the left of the nose as well as an infected eye and edema.  He was diagnosed with cellulitis secondary to the boil, and prescribed penicillin.  A notation dated about ten days later states that the Veteran's condition had improved, but that he still had an infected eye and cellulitis. 

A February 1970 service treatment record reflects that the Veteran had a "large pustular lesion" to the left side of his nose spreading to his left eye, erythema, and edema of the left infraorbital area.  The left preauricular node was mildly tender.  The Veteran was diagnosed with cellulitis and prescribed penicillin.  

There are no other service treatment records documenting cellulitis, boils, or skin infections.  The Veteran's April 1970 separation examination report shows that his skin was normal on clinical evaluation and no other abnormalities were noted.  In the accompanying report of medical history, the Veteran indicated that he had a history of boils, but did not note any other relevant conditions.  The physician's summary on the back of the form states that there were "no significant findings."

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

It should be noted that the Veteran does not argue, and there is no evidence otherwise showing that he had an immune disorder during service, that he was diagnosed with protein S deficiency at that time, or had any other signs or symptoms of protein S deficiency or an immune disorder.  There is also no evidence of record suggesting that the Veteran's boils, eye infection, or cellulitis were ongoing or chronic disorders during active service.  Rather, the service treatment records show that these symptoms occurred on two occasions spaced about six months apart, and resolved by the time of his separation. 

Under the third Shedden element, there must be competent evidence of a relationship between the Veteran's protein S deficiency and associated disorders and his exposure to CS gas or development of boils and cellulitis during service.  As discussed above, under 38 C.F.R. § 3.303(d), if chronicity in service is not established, a showing of continuity of symptoms after discharge is generally required to support a relationship to service.  Service connection may also be granted for a disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in or aggravated by service.  Id.

The preponderance of the evidence is against a relationship between the Veteran's protein S deficiency and his exposure to CS gas or development of boils and cellulitis during active service.  The Veteran had submitted a claim in May 1970 for an "infection" on the side of his nose which he stated occurred in March 1969 and February 1970, consistent with his service treatment records.  A July 1970 VA examination report shows that the Veteran did not have a boil by his nose or any other abnormality of the skin at the time, and no other health problems were noted. 

The earliest post-service treatment record in the file is dated in July 1992, and reflects that the Veteran was hospitalized at a private facility when he developed cellulitis in the right leg after receiving two insect bites.  The right leg presented with erythema, tenderness, and edema.  He remained in the hospital for four days, during which time he was treated with intravenous antibiotics.  It was noted that the Veteran had "no past medical history," indicating that he did not report ongoing or recurrent bouts of cellulitis, infections, or skin problems.  It seems implausible that such a history would not be recorded if the Veteran in fact reported it. Rucker, supra.  

The Veteran was hospitalized again for several days at a private facility in November 1994 when he developed cellulitis in the right arm from an infected spider bite.  He was treated with intravenous antibiotics.  It was noted that he had a past history of being hospitalized for severe reactions to insect bites.  No other history or medical condition was recorded at this time. 

In July 1996, the Veteran was treated at a private facility for cellulitis of the left arm due to an insect bite, and in July 1998 he was treated at VA for cellulitis of the right leg, again due to an infection from an insect bite.  No other conditions or pertinent history regarding an immune disorder were noted in these records. 

The earliest evidence of an immune disorder of record is a September 1997 service connection claim for "no immune tolerance to infection," "boils of face," and "allergic reactions to sun."  An October 1997 VA examination showed no abnormalities at the time.  The Veteran reported having been hospitalized in 1996 from a skin infection, but did not mention an earlier history. 

The earliest medical evidence of the Veteran's protein S deficiency is the August 2002 private consultation letter by Dr. M.I., which shows that the Veteran had a protein S deficiency, Type III as well as hypercoagulability as a result of the protein S deficiency.  The letter also states that "protein S deficiency is inherited in an autosomal dominant fashion," suggesting that this is an inherited disorder.  It was noted in this letter that the Veteran did not have a "significant" past medical history.

Subsequent private and VA treatment records and consultation reports discussing the Veteran's protein S deficiency do not show an earlier history of this disorder or mention the Veteran's period of active service. 

In support of his claim, the Veteran submitted a November 2002 letter by Dr. F.P. stating that the Veteran had been exposed to toxic gases and chemicals while participating in operation METOXE II, and "suffered extreme swelling of various parts of his body at that time, especially his face."  Doctor F.P. further stated that "[s]ince that time and beginning in the 1970's, [the Veteran] has had exaggerated reactions to insect bites, with intense and extensive cellulitis about those bites" due to a compromised immune system.  The Veteran had "[m]ost recently" been diagnosed with protein S deficiency, SLE, and a hypercoagulable state secondary to protein S deficiency.  The letter indicates that the Veteran "feels there is a connection between his lack of immune response, his exaggerated immune responses, his development of a hypercoagulable state, and his development of an auto immune [sic] disorder, and his exposure to toxic gases and chemicals while he was in the army." 

Also of record are letters by a fellow service member, C.T., dated in October 1997 and December 2004.  Both letters state that C.T. served with the Veteran in his unit, and that he noticed swelling of the Veteran's face during the METOXE II operation (in which C.T. also participated), and afterward.  He stated that the swelling occurred a number of times and lasted each time about a week.  C.T. further stated that he remained good friends with the Veteran after service, and that "on different occasions through the years" he noticed the condition returning.  He wrote that "[t]his time not only did [the Veteran's] face swell up, but so did his nose."  According to C.T., the Veteran was treated at the VAMC during these episodes.  

In the January 2012 VA examination report, the examiner found after examining the Veteran and reviewing studies of CS gas with mice that chlorobenzalmalononitrile (the chemical component in CS gas) may cause damage to liver cells based on animal studies, which could lead to decreased synthesis of protein S.  However, a review of the literature on tear gas did not show a relationship to protein S deficiency or thrombosis, and the examiner noted that an epidemiological study of the chemical agent in tear gas was lacking.  He also suggested that a hereditary cause of protein S would need to be excluded, and referenced a study which states that congenital protein S deficiency has been "described in numerous families" and is inherited as an autosomal dominant trait.  He concluded that "[t]he likely connection of exposure [to CS gas] and protein S deficiency is based on animal data, [but] not supported by" data pertaining to humans.  

Two VA addenda were also issued in January 2012 by a different VA medical professional.  These opinions state, respectively, that the Veteran's "lupus" and skin infections were "at least as likely as not the result of exposure to CS gas during [the Veteran's] participation in Operation METOXE II during the service."  The medical professional offered as a rationale that "these toxins could have weakened [the Veteran's] immune system causing him to be more susceptible" to getting lupus and skin infections.  However, as noted above, when the medical professional was requested by the AOJ to provide or cite to "objective, empirical facts" to support his rationale, he responded in a July 2012 statement that he "did not have objective evidence that would support" his opinion.  He did not provide further commentary.  

The preponderance of the credible, competent and therefore probative evidence is against the claim. According to the January 2012 VA examination report, which was based on an examination of the Veteran and a review of studies on the effects of CS gas on mice, there is no data supporting a relationship between exposure to CS gas and the development of protein S deficiency in humans.  The examiner did not indicate that evidence of damage to liver cells in mice correlated with effects on humans, to include the development of protein S deficiency or a skin disorder.  This opinion is highly probative, as it was rendered by a medical professional based on a review of pertinent medical and scientific data and an examination of the Veteran, and is supported by a rationale. 

The January 2012 VA addenda, which were rendered by a different medical professional, lack probative value as the medical professional admitted that his opinion was not based on any objective or empirical data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning and is not entitled to any weight if it contains only data and conclusions); see also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345 (1998).

Moreover, he did not account for the January 2012 VA examiner's opinion that current data from studies with mice was not sufficient to support a relationship between protein S deficiency in humans and exposure to CS gas.  Accordingly, the January 2012 addendum opinions are outweighed by the January 2012 VA examination report.

The Board has considered the January 2012 VA examiner's observation that there was evidence of damage to liver cells in mice from exposure to CS gas, and that this could lead to decreased synthesis of protein S.  However, this finding does not support the Veteran's claim.  The examiner himself stated that the data was not sufficient to support a relationship between exposure to CS gas and the development of protein S in humans.  Moreover, the speculative nature of such a relationship, especially as it might apply to humans, provides little support for the Veteran's claim.  The evidence of record must place a relationship between CS exposure and protein S deficiency within "the range of probability as distinguished from pure speculation or remote possibility" in order for doubt on the matter to be resolved in the Veteran's favor.  See 38 C.F.R. § 3.102.  Weighing against such a finding is the examiner's conclusion that current data did not support such a relationship in humans.

The Veteran is a layperson who does not have the medical training or expertise to render a competent opinion on this issue, as it is too medically complex to be made based on lay observation alone.  See, e.g., Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Moreover, to the extent his argument is based on the fact that he developed a boil near his nose, an infection in his eye, and cellulitis in February 1970 after his participation in METOXE II, the Board notes that the Veteran had the same conditions in the same area in March 1969, prior to the METOXE II operation.  This sequence belies a relationship between exposure to CS gas and the Veteran's boil and cellulitis during service, and would seem to preclude such a relationship altogether.  

Accordingly, the Board finds that the Veteran's contention lacks probative value, and is outweighed by the January 2012 VA examination report, as well as by the fact that his protein S deficiency or immune disorder was not diagnosed until decades after his exposure to CS gas.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  

Similarly, the November 2002 letter by Dr. F.P. also does not constitute competent evidence supporting a relationship between CS gas exposure and the Veteran's claimed medical conditions.  The letter clearly shows that Dr. F.P. himself did not render an opinion on this matter, but merely conveyed the Veteran's belief that such a relationship exists.  The fact that the Veteran's opinion was mentioned in a letter by a medical professional does not transform it into competent evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of lay history reported by the Veteran, unenhanced by additional comment by the transcriber, does not become competent medical evidence simply because the transcriber is a medical professional); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").

There is also no credible evidence of a continuity of symptoms or other evidence supporting a relationship between the Veteran's claimed disorders and his period of service.  The boil near the Veteran's nose and associated eye infection and cellulitis which were treated during service in February 1970 resolved by the time of his April 1970 separation.  There is no credible evidence showing a bout of cellulitis again until July 1992, following an insect bite.  Moreover, the cellulitis occurred in a different part of the Veteran's body, namely his right leg.  Thus, a period of over twenty years elapsed between the Veteran's bout of cellulitis in February 1970 and the cellulitis which occurred in response to an insect bite in July 1992.  This long period of time weighs against a relationship to service, in the absence of competent evidence otherwise supporting such a relationship.  See Maxson, 230 F.3d at 1333.  There is also no credible evidence indicating that the Veteran had boils after his separation from service. 

The Board has considered the letters by C.T., and unfortunately does not find them to constitute credible evidence of a continuity of symptoms after service.  According to the December 2004 letter, the Veteran had swelling of the face while participating in METOXE II and a number of times thereafter during service, which continued to occur intermittently following separation.  The letter also states that the Veteran had been treated at VA for episodes of swelling of the face and nose after service "through the years."  However, the service treatment records show that the Veteran only had the boil and associated cellulitis on two occasions, in March 1969 and February 1970, and this fact is confirmed by the Veteran's own report at the July 1970 VA examination and in his May 1970 claim for service connection.  Moreover, the VA treatment records have been obtained and are negative for swelling of the face.  Rather, the VA and private treatment records show that the Veteran was treated for swelling of limbs and other symptoms due to cellulitis from infected insect bites.  These records do not show that the Veteran reported a history of swelling of the face, and indeed reflect that he denied any significant medical history.  

These contemporaneous records have more probative value than the history reported by C.T.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Accordingly, because C.T.'s statements are inconsistent with more probative evidence of record, and not supported by any other evidence, including the Veteran's own reported history, the Board finds that they are not credible.  See Caluza, 7 Vet. App. at 511 (holding, in pertinent part, that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Buchanan, 451 F.3d at 1336 (holding that the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence).  

The preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for immune deficiency in the blood resulting in intolerance to infection, boils of the face and allergic skin reaction to the sun, due to chemical exposure is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 





ORDER

Entitlement to service connection for immune deficiency in the blood resulting in intolerance to infection, boils of the face and allergic skin reaction to the sun, due to chemical exposure is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


